Title: To Thomas Jefferson from DeWitt Clinton, 28 April 1806
From: Clinton, DeWitt
To: Jefferson, Thomas


                        
                            
                        28 Apr. 1806
                     
                        
                        The memorial of the Mayor, Aldermen and Commonalty of the city of N. York.
                  
                     Respectfully sheweth—
                  
                  That your memorialists repose full confidence in the wisdom and patriotism of the present administration of the United States. They are sensible that the general government is disposed to afford sufficient and adequate protection to every portion of the Union.
                  A melancholy event has taken place. This day consigns to the grave the remains of John Pierce, a fellow-citizen, inhumanly and wantonly murdered by the British. Our port is blockaded—our vessels intercepted—our seamen impressed—our commerce interrupted, and our jurisdictional rights most grossly violated. A British squadron is now before our harbor, evincing a dispostion to renew its outrages, and to perpetrate additional enormities.
                  We therefore respectfully request that a naval force may be immediately stationed at this port, and that three or more American frigates may, without delay, be sent for our protection.
                        
                            DeWitt Clinton.
                     By order of the Common Council,
                     T. Wortman, City Clerk.
                        
                    